872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ADRIA LABORATORIES DIVISION OF ERBAMONT INC., Petitioner,v.FOOD AND DRUG ADMINISTRATION, Respondent.
No. 88-4177.
United States Court of Appeals, Sixth Circuit.
March 31, 1989.

Before BOYCE F. MARTIN, JR., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
Petitioner moves to stay the September 26, 1988 antibiotic drug monograph promulgated by the Federal Drug Administration, pending review of that regulation.  The government opposes the motion to stay and moves to dismiss this petition for review.


2
Upon consideration of this matter, we conclude that the order sought to be reviewed is not a final order.  The petitioner's challenge to the regulation is pending before the FDA and until such time as the FDA disposes of petitioner's challenge, this Court is without jurisdiction to entertain the petition for review.  21 U.S.C. Secs. 357(f) and 371(f).  The motion to dismiss is granted and the petition for review is dismissed.